Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodbeck et al 8201752.
	Regarding claim 1, Brodbeck et al discloses a pre-filled vaporizable liquid container for use with a personal vaporizer 100, comprising: a substantially cylindrically-shaped casing 118 having an external surface and internal surface, the casing having a top end and a bottom end; a tank (liquid reservoir, column 11, line 19) defined by the internal surface, the top end of the casing, and the bottom end of the casing, wherein the tank is configured to store a pre-defined volume of a vaporizable liquid composition therein; a fluid opening (at 102) on the top end of the casing, wherein the fluid opening is configured to provide fluid communication of at least a portion of the vaporizable liquid composition stored in the tank to an ultrasonic vaporizing component of an associated personal vaporizer; a removable cap element 102 configured to matingly engage with an upper portion of the casing, wherein the removable cap element, when matingly engaged with the upper portion of the casing, is configured to substantially cover the fluid opening; and a porous capillary component 114 extending through the fluid opening in the casing, wherein the porous capillary component is positioned such that a lower region of the porous capillary component will be in contact with at least a portion of the vaporizable liquid composition contained in the tank, wherein, upon installation into the associated personal vaporizer; wherein the 
Regarding claim 2,  Brodbeck et al discloses the casing 118 is constructed of at least one material selected from the group consisting of a plastic material, a glass material, a metal material, a carbon fiber material, silicon, a ceramic material, and combinations thereof.
Regarding claim 6, Brodbeck et al discloses an electrical connection (column 11, lines 22-35) on the bottom end of the casing, wherein the electrical connection is configured to be connected to a power supply (battery) of the associated personal vaporizer to receive a supply of electric current therefrom.
Regarding claim 11, Brodbeck et al (column 14, lines 10-11) discloses the removable cap is constructed of at least one material selected from the group consisting of a plastic material, a glass material, a metal material, a carbon fiber material, silicon, a ceramic material, and combinations thereof.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al as applied to claim 1 above, and further in view of Zhu 2015/0374039.
	Regarding claim 3, Zhu (front page) discloses the casing comprises an outer layer 6 and an inner layer 3, wherein the outer layer is constructed of at least one rigid material, wherein the inner layer defines at least a portion of the tank, wherein the inner layer is constructed of at least one flexible material (see claim 18), and to form the casing and tank of Brodbeck et al in this way thus would have been obvious, for better function of the vaporizer.
Regarding claim 4, Zhu (claim 18) discloses the tank is constructed of at least one material selected from the group consisting of a plastic material, a glass material, a metal material, a carbon fiber material, silicon, a ceramic material, and combinations thereof.
Regarding claim 5, Zhu discloses at least one material used in the construction of the tank is selected based on at least one physical characteristic of the vaporizable liquid compositions stored therein.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al.
	Brodbeck et al (column 23, line 14) discloses a common base (solvent) is water, so to make the vaporizable liquid composition as a water-based vaporizable liquid composition thus would have been obvious, for economy of manufacture.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al as applied to claim 1 above, and further in view of Hon 10349682.
	Regarding claims 7 and 8, Hon (claims 11 and 12) discloses the porous capillary component comprises at least one capillary material wherein the at least one capillary material is a fibrous material selected from the group consisting of cellulose, acetate, polyester, bonded polyolefin, polyethylene, polypropylene fibers, nylon fibers, ceramic, and combinations thereof. 
.
Claims 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al in view of Matsuyama 2003/0136407.
	Brodbeck et al is appled as regards claims 1, 2 and 6 above.  Matsuyama (claim 6) discloses an ultrasonic vaporizing component, and to form the ultrasonic vaporizing component of Brodbeck et al as ultrasonic thus would have been obvious, for more efficient vaporization. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al in view of Matsuyama as applied to claim 13 above, and further in view of Zhu (applied as regards claims 4 and 5 above).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al in view of Matsuyama as applied to claim 13 above, and further in view of Hon (applied as regards claims 7, 9 and 10 above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY F PAUMEN/               Primary Examiner, Art Unit 2833